ELLISON, J.
This is an action of replevin for crops grown on certain real estate in Cooper county. Plaintiff prevailed in the trial court.
In 1894, Patrick Redding was the owner of the land and in that year executed a deed of trust thereon. Redding conveyed the land subject to the deed of trust, and his grantee again conveyed it. But afterwards, in 1899, the land was sold under the power of sale in the deed of trust and one E. W. Moore became the purchaser. Moore then conveyed to this plaintiff who claims the tenant’s crop. The crop was growing on the land at time of sale to Moore under the deed of trust and at time of his sale to plaintiff. The defendants are not tenants of Redding, who executed the deed of trust, but are tenants of a remote grantee of his. The question presented is, can a purchaser of lands at a sale under a deed of trust or his grantee make valid claims to the crop growing thereon at time of purchase, as against the tenant of a grantee of the original mortgagor ? Defendants contend that he is prevented from making such claim by the following statute, section 4855, Revised Statutes 1899:
“All mortgages of real or personal property, or both, with powers of sale in the mortgagee, and all sales made by such mortgagee or his personal representatives, in pursuance of the provisions of such mortgages, shall be valid and binding by the laws of this state upon the mortgagors, and all persons claiming under them, and shall forever foreclose all right and equity of redemption of the property so sold: Provided, that nothing herein shall be construed to affect in any way the rights of a tenant to the growing and unharvested crops on lands fore*268closed as aforesaid, to the extent of the interest of such tenant under the terms of contract or lease between such tenant and the said mortgagor or his personal representatives.”
Though this statute only names mortgages, we have construed it to embrace deeds of trust. Walton v. Fudge, 63 Mo. App. 52.
We have heretofore frequently decided that the purchaser of lands under a mortgage or deed of trust sale would take the growing crop of the tenant. Salmon v. Fewell, 17 Mo. App. 118; Vogt v. Cunningham, 50 Mo. App. 136.
The statute just quoted undoubtedly changes this rule and secures to the tenant of the mortgagor, or his personal representatives, the title to his interest in the crops grown on the mortgaged premises. But plaintiffs contention in support of the judgment in the trial court is that it is only the tenant of the mortgagor, or his executor or administrator, who can claim title to the crop under the statute. It will be noticed that the statute protects the tenant of the “mortgagor or his personal representatives.” Plaintiff insists that the words, “personal representatives,” mean executors or administrators. That is the general and usual meaning. But those words are not necessarily of one meaning. Like many others in the English language they may be given different interpretations, depending upon the sense in which they are used, whether that be in statutes, will, or deeds. Thus, the words sometimes mean “heirs.” Ewing v. Shannahan, 113 Mo. 188; Ellstroth v. Young, 83 Mo. App. 253; Davies v. Davies, 55 Conn. 319. The words may include “assigns” within their meaning. Ins. Co. v. Armstrong, 117 U. S. 591.
When the same words have different meaning, that meaning should be preferred which will not be wholly unreasonable, as shown by the object, and the connection in which they are used. It is worthy of remark that in the discussion of this *269question the authorities constantly refer to whether this or that meaning contended for would be reasonable. Applying the foregoing to the statute in question, we are satisfied that the object of the statute was to protect the tenant who had the growing crop at the time of the sale of the land, whether he be the tenant of the mortgagor himself, or the tenant of his grantees; and that therefore the mortgagor’s grantees, immediate or remote, were included within the meaning of the words, “his personal representatives.”
Plaintiff’s counsel has called our attention to the following section of the administration statute: “If any person having given a deed of trust or mortgage with power of sale, die, no sale shall take place under such deed of trust or mortgage within nine months after the death of such person.” And to the interpretation thereof in Lass v. Sternberg, 50 Mo. 124, where it was decided that the words of the statute referring to the person who gave the deed of trust and died could not be enlarged so as to embrace a prior owner who had executed the deed of trust. But that case is not analogous. In that case the words of the statute can have but one meaning. The words of that statute, “If any person having given a deed of trust die,” have but one meaning, while the words “personal representatives,” in the statute under consideration, may have several meanings, as we have already pointed out.
The judgment will be reversed and the cause remanded.
All concur.